Citation Nr: 0822611	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-37 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel





INTRODUCTION

The veteran had active duty service from July 1999 to July 
2003.  He received the Global War on Terrorism Expeditionary 
Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision of the 
Huntington, West Virginia regional office (RO) of the 
Department of Veterans Affairs (VA).  

In January 2008, the RO issued a statement of the case with 
regard to the issue of entitlement to an increased rating for 
major depression.  There is no indication that the veteran 
has submitted a substantive appeal with regard to that issue 
and the issue has not been certified for appellate 
consideration.  The Board will therefore, not consider this 
issue further.  See 38 C.F.R. § 20.200 (2007) (an appeal 
consists of a timely substantive appeal received after 
issuance of a statement of the case).


FINDINGS OF FACT

1.  There is no nexus between the veteran's current right ear 
hearing loss and a disease or injury in service.

2.  The veteran does not currently have left ear hearing loss 
disability.

3.  There is no nexus between the veteran's current tinnitus 
and a disease or injury in service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1) (2007).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The veteran was provided with an October 2004 letter in which 
the RO notified him of what evidence was required to 
substantiate his claims of hearing loss and tinnitus.  The 
letter told him of what evidence VA would obtain, what 
evidence he was expected to provide, and of what assistance 
the VA could provide the veteran in obtaining this evidence.  
Finally, the letter notified the veteran that he should 
submit any relevant evidence in his possession.  This letter 
met the duty to notify the veteran in accordance with 
Pelegrini.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran has substantiated his status as a veteran.  The 
second and third elements of Dingess notice were provided in 
the October 2004 letter.  The veteran, however, did not 
receive notice about what evidence was needed to establish a 
rating or notice regarding an effective date until April 
2006.  The Court has held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The timing deficiency was 
cured by readjudication of the claim after the notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records, 
personnel records and VA treatment records have been 
obtained.  The veteran has been afforded an examination and a 
relevant medical opinion has been obtained with regard to 
tinnitus and left ear hearing loss.  No opinion has been 
obtained with regard to the link between current right ear 
hearing loss and service.  

Although some of the veteran's post-service contentions can 
be read as reporting a continuity of symptomatology since 
service, the Board, as discussed below, has found the 
veteran's statements to lack credibility.  There is no other 
competent and credible evidence that the current right ear 
hearing loss may be related to service.  Hence, an opinion is 
not required.  38 U.S.C.A. § 5103A(d).

As there is no indication from either the veteran or his 
representative that there is any outstanding pertinent 
evidence, the Board may proceed with consideration of the 
veteran's claim.  


Service Connection

The veteran contends that he has developed bilateral hearing 
loss and tinnitus as a result of acoustic trauma he sustained 
during active service.  He states that the trauma was 
sustained while working as a vehicle and equipment 
maintenance specialist due to his exposure to flight line 
noise.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

If other organic diseases of the nervous system such as 
hearing loss become manifest to a degree of 10 percent within 
one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of hearing loss during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Veterans Appeals (Court) has held that the 
threshold for normal hearing is between 0 and 20 decibels, 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Hearing Loss

The veteran's service treatment records demonstrate that he 
underwent an entrance physical examination in May 1999 which 
revealed no tinnitus or hearing abnormalities.  He was 
afforded three in-service auditory examinations, performed in 
February 2000, May 2001 and in October 2002.  The veteran's 
hearing was within normal limits for each of these 
examinations.  The veteran declined to undergo a discharge 
physical examination.

The service treatment records are otherwise negative for any 
complaints, symptoms or treatments relating to his current 
claims of hearing loss.  

On VA audiology consult in April 2005, the veteran reported 
gradual hearing loss in both ears for the past two to three 
years.  He reported military noise exposure while serving as 
a heavy equipment operator and military policeman in service.  
He wore hearing protection when it was available.  He also 
reported civilian noise exposure while serving as a policeman 
prior to service, hinting since the age of 15.  He currently 
worked as a truck loader.  He did not wear hearing protection 
as a civilian.

On examination, speech recognition thresholds were 10 
decibels in each ear, but the frequencies were not reported.  
Word recognition scores were 92 percent for the right ear and 
96 percent for the left ear.  

At a December 2006 examination for VA, the veteran reported 
that he was an Iraq veteran having served there for 6 1/2 
months.  He reported military noise exposure serving as 
policeman, and participating in gunfire training exercises, 
and worked on a flight line.  He said that he had no hearing 
protection.

He again reported civilian noise exposure working as a 
policeman, hunting and added that he frequently participated 
in target shooting with muffs.  Right ear air conduction 
thresholds were between 15 and 20 decibels in the right ear 
between 500 and 4000 decibels.  Left ear air conduction 
thresholds were between 500 and 4000 decibels at those 
thresholds.  Word recognition scores of 92 percent for the 
right ear and 96 percent for the left ear.  

As both of these examinations show that the right ear has a 
speech recognition score of less than 94 percent, the veteran 
has current right ear hearing loss as defined by VA 
regulations.  38 C.F.R. § 3.385.

The testing shows that the veteran does not currently suffer 
have left ear hearing loss as defined by VA regulations; 
therefore, service connection is not possible for that 
disability.  38 C.F.R. § 3.385.

The veteran is competent to report noise exposure, and noise 
exposure would be consistent with his documented service in 
an Air Force supply squadron.  Accordingly, the element of an 
in-service injury is satisfied.

In order for the veteran's hearing loss to be recognized as 
service connected; however, the condition must be linked to 
the in-service noise exposure or to some other disease or 
injury in service.  

The three in-service auditory examinations revealed normal 
hearing, and no complaints of hearing loss are noted in the 
service treatment records.  The veteran's right ear hearing 
loss, was first demonstrated by his scores on the word 
recognition examination performed in April 2005, is not 
evident until that examination, performed more than one year 
after he was discharged from service.

The veteran has at times suggested that there was a 
continuity of hearing loss symptomatology beginning in 
service.  He has not, however, been a consistent or reliable 
historian.  At times he has reported the use of hearing 
protection in service, while at other times he has reported 
that he had no such protection.  He has reported 6 1/2 months 
service in Iraq with additional foreign service in Qatar and 
Germany; while his DD-214 shows less than six months of total 
overseas service and that he was discharged approximately 
three months after United States forces entered Iraq.  

The veteran has also at times reported participation in 
combat, while during his pursuit of compensation for post-
traumatic stress disorder reported that he had no combat 
stressors and the available service department records 
document service only in Qatar.

The veteran did not report hearing loss in his initial claim 
for VA benefits received in July 2003.  The veteran's 
representative initially submitted a claim for service 
connection for hearing loss and tinnitus in September 2004.

No medical professional has linked the current hearing loss 
to in-service noise exposure or to any other incident of 
service, and for the reasons just discussed, the reports of a 
continuity of symptomatology, made more than a year after 
service, are not deemed credible.
 
The veteran contends that he suffers from bilateral hearing 
loss that is related to acoustic trauma he experienced during 
service, but as a lay person, he is not qualified to express 
a competent medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Because of the lack of any competent and credible evidence of 
a nexus between the veteran's current right ear hearing loss 
and active service; reasonable doubt does not arise and the 
claim must be denied.  38 U.S.C.A. §5107(b)(West 2002).

Tinnitus

The veteran's service treatment records are negative for any 
complaints, symptoms or treatments relating tinnitus.   
Hearing difficulties or ear pain were specifically denied by 
the veteran in the February 2000 auditory examination. 

The veteran informed a VA physician during his April 2005 
audiology consult that he began experiencing constant 
bilateral "ringing" in his ears following an incident where 
his unit was qualifying on machine guns without the 
appropriate hearing protection devices.  In July 2005, the 
veteran informed another treating VA physician that he first 
began experiencing bilateral ringing in his ears after he 
left the service.  During his December 2006 auditory 
examination, however, the veteran informed the VA examiner 
that he began experiencing tinnitus immediately upon return 
from service in Iraq.  

The VA examiner, after reviewing the claims folder and the 
veteran's statements; found that the veteran had tinnitus, 
but that it was not at least as likely as not that it was 
caused by military noise exposure.  The examiner noted the 
veteran's inconsistent statements regarding the onset of his 
symptoms and questioned why the April 2005 auditory 
examination results were within normal limits if the 
veteran's noise exposure occurred prior to 2003.

The veteran has a current disability as he has been diagnosed 
as having tinnitus.  The veteran has also at times reported a 
continuity of symptomatology beginning in service.  As just 
discussed, however, the veteran has not proven to be a 
reliable historian.  His statements have been contradictory, 
and are not deemed credible.  The contemporaneous record does 
not show any reports of tinnitus until the September 2004 
claim for benefits.

No medical evidence has been presented indicating that the 
veteran's tinnitus is the result of an in-service disease or 
injury.  The only competent medical opinion was provided by 
the VA examiner, who concluded that it was unlikely that 
tinnitus was related to service.

The veteran contends that his tinnitus is related to acoustic 
trauma he experienced during service, but, again, as a lay 
person, he is not qualified to express a competent medical 
opinion as to such a relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

Because of the lack of any competent and credible evidence of 
a nexus between the veteran's current tinnitus and active 
service; reasonable doubt does not arise and the claim must 
be denied.  38 U.S.C.A. §5107(b)(West 2002).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


